Citation Nr: 9924306	
Decision Date: 08/26/99    Archive Date: 08/27/99

DOCKET NO.  98-08 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

The veteran's dissatisfaction with the initial rating 
assigned following a grant of service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to June 1966.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 1998 rating decision by the Boston, 
Massachusetts Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted entitlement to service 
connection for PTSD, rated as 30 percent disabling effective 
from October 3, 1997.  The veteran's notice of disagreement 
was received in April 1998.  A statement of the case was 
mailed to the veteran in May 1998.  The veteran's substantive 
appeal was received in June 1998.  The veteran subsequently 
submitted additional recent medical records documenting 
treatment received for his PTSD.  Thereafter, in an October 
1998 rating decision, the veteran's rating of 30 percent was 
increased to 50 percent effective October 3, 1997.  The 
veteran received a supplemental statement of the case in 
October 1998.  The veteran subsequently submitted additional 
recent medical records documenting treatment received for his 
PTSD.  In a January 1999 statement, the veteran waived 
consideration of the recent additional medical evidence by 
the RO and requested that his medical reports be considered 
by the Board.


FINDING OF FACT

The veteran's PTSD is productive of total occupational and 
social impairment.  


CONCLUSION OF LAW

A schedular rating of 100 percent is warranted from the 
effective date of service connection for PTSD.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.7, 4.129, 4.130, 
Diagnostic Code 9411-9440 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107.  That is, the Board finds 
that he has presented a plausible claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

A review of the veteran's service personnel records reveals 
that the veteran served in Vietnam in 1965 and 1966, and 
received the combat infantry badge.  The veteran reported 
that he witnessed many of his friends die in Vietnam.  He 
stated that his unit was ambushed several times.  After air 
strikes, the veteran would smell burning flesh as he gathered 
dead bodies for a body count.

The veteran submitted a claim for entitlement to service 
connection in October 1997.  The veteran was afforded a VA 
examination in November 1997.  At that time, the veteran 
reported that his transition back to the United States from 
Vietnam was "terrible."  Specifically, the veteran reported 
that he slept with a knife under his pillow for at least two 
years after his return from Vietnam.  At the time of his 
examination, the veteran reported that he currently had 
intrusive thoughts, anxiety, depression, avoidance of crowds, 
insomnia, and suicidal ideation.  The veteran reported 
feelings of detachment and estrangement from others, 
including family members.  At the time of the examination, 
the veteran was employed with the Hampden County Sheriff's 
Department, however, he worked the night shift, which 
resulted in little or no contact with others on the job.  The 
examiner diagnosed the veteran with chronic and severe PTSD, 
and reported a GAF score of 50.  

Based on the results of this examination, as well as 
outpatient treatment reports from the VA Medical Center in 
Northampton, the RO granted service connection for PTSD.  The 
veteran was given a 30 percent evaluation at that time.  
Dissatisfied with this rating, the veteran submitted a notice 
of disagreement and subsequently perfected his appeal in a 
timely manner.  During the pendency of this appeal, the RO 
rendered a decision in October 1998, increasing the veteran's 
PTSD rating from 30 percent to 50 Percent, effective October 
3, 1997.  Evidently, this decision was based, at least in 
part, on a review of the veteran's November 1997 VA 
examination as well as on a September 1998 letter to the 
veteran's employer from the Chief of the Medical 
Administration Service at the VA outpatient clinic in 
Springfield, Massachusetts.  According to this letter, the 
veteran was currently being treated for his PTSD.  The 
veteran's treating physician recommended that the veteran 
temporarily remain out of work due to an exacerbation of his 
PTSD symptoms.  In addition to this letter, several other 
recent PTSD treatment reports were added to the record which 
document the veteran's frequent treatment for his PTSD.

After the veteran's appeal was sent to the Board, the veteran 
submitted additional medical records documenting his PTSD 
treatment.  The veteran waived initial review by the RO.  
Included in the recent medical evidence was a November 1998 
VA inpatient medical report.  The report notes that the 
veteran was admitted to the Northampton VA Medical Center on 
November 9, 1998 and discharged on December 21, 1998.  The 
veteran was hospitalized for Phase I treatment for his PTSD 
symptoms.  At that time, the veteran exhibited hyperarousal 
with prominent daily anxiety; avoidance of crowds, public 
places, and conversations about Vietnam; excessive 
irritability, anger, and anger discontrol; and insomnia.  
Specifically, the veteran was experiencing problems at work 
due to a change in team management.  Historically, the 
veteran worked the night shift to avoid working with others.  
However, the patient recently became hypervigilant at work, 
believing that his captain had been "sneaking up on him" in 
the middle of the night to assure that he is working hard.  
In addition, the veteran reported having delusional thoughts 
of hurting his captain at work.

Although the veteran reportedly completed his six week in-
hospital treatment with some improvements, the examiner noted 
that the veteran's condition at the time of discharge 
included severe and disabling PTSD symptoms.  These included 
reexperiencing nightmares and intrusive thoughts; avoidant 
behaviors; isolation; hyperarousal; excessive irritability; 
anger and anger discontrol; persistent dysphoria and 
persistent insomnia; decreased motivation for activities of 
daily living, work and self care; poor frustration tolerance; 
poor conflict resolution skills; and decreased memory and 
concentration capabilities.  The examiner also noted that 
although the veteran seemed competent, he was deemed 
unemployable.  In addition, the examiner noted the veteran's 
GAF score as 38.

Currently, the veteran contends that his service-connected 
PTSD has rendered him totally disabled.  

The evaluation assigned for a service-connected disability is 
established by comparing the manifestations indicated in the 
recent medical findings with the criteria in the VA's 
Schedule for Rating Disabilities.  38 C.F.R. Part 4.  When 
there is a question as to which of two evaluations should be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

The veteran has been rated under Diagnostic Code 9411 which 
governs ratings for PTSD, based on the regulations set forth 
in 38 C.F.R. § 4.126 and § 4.130, the General Rating Formula 
for Mental Disorders.  Under Diagnostic Code 9411-9440, a 50 
percent evaluation is warranted when the veteran exhibits 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted for PTSD 
where the veteran exhibits occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical; 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  A 100 percent rating is 
warranted where the veteran exhibits total occupational and 
social impairment, due to such symptoms as:  gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.

Although the veteran exhibits PTSD characteristics associated 
with both the 70 percent and the 100 percent rating criteria, 
the Board finds that the veteran's PTSD symptoms more closely 
approximate a 100 percent rating.  Specifically, the veteran 
is currently unemployable.  The Board notes that even when he 
was recently employed, the veteran's work environment allowed 
him a situation where he had little or no contact with 
others.  In essence, his occupational impairment has been 
consistently total even when he was technically employed 
since he was unable to work with others and had delusional 
thoughts of harming his supervisor.  Currently, he cannot 
work at all.  In addition, although the veteran is married, 
he has no friends and engages in no social activities 
whatsoever.  As such, his social impairment is also 
essentially total.  In sum, the veteran's current PTSD 
symptoms more closely approximate the criteria for a 100 
percent rating.

According to Fenderson v. West, 12 Vet. App 119 (1999), "at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found-a practice known as "staged" ratings.  "  Thus, the 
Board must consider the proper ratings since the effective 
date of service connection.  

The medical evidence shows that the veteran's PTSD has 
fluctuated in its level of severity, but overall, the 
veteran's PTSD has been productive of total occupational and 
social impairment.  The Board therefore finds that the level 
of severity of the veteran's service-connected disability has 
been 100 percent disabling since the effective date of 
service connection.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.129, 4.130, Part 4, Diagnostic Code 9411 
(1998).  




ORDER

The appeal is granted.  



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals



 

